Citation Nr: 1821171	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-20 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a kidney disability other than diabetic nephropathy, to include tumor and removal of the left kidney.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1970 and from July 1975 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Los Angeles, California, respectively.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in September 2017.  A transcript of the proceeding has been associated with the claims file.

As noted in the September 2017 Board hearing, there also was a January 2016 Statement of the Case (SOC) addressing entitlement to service connection for pseudofolliculitis barbae.  The RO has not recognized the existence of a timely substantive appeal as to this issue and the Board agrees.  The Veteran's February 2016 substantive appeal specifically addressed only the denial of his kidney claim (adjudicated in a separate January 2016 SOC) and the accompanying cover letter from his representative also indicated that the substantive appeal form applied only to the kidney claim.  As such, the Board finds that the issue of entitlement to service connection for pseudofolliculitis barbae is not in appellate status.  

In reaching this conclusion, the Board considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  Unlike the circumstances in Percy, however, the Board is not herein dismissing an appeal based on the substantive appeal being inadequate or untimely.  Rather, the Board is finding that a substantive appeal was never submitted, and that the Veteran clearly intended to limit his appeal to the issues listed on the title page.  The Board does not find that any statements made during the September 2017 Board hearing placed the issue in appellate status and there is no suggestion that the Veteran relied on any such statements made therein to his detriment.  As such, the Board has not waived any issues of timeliness in filing of the substantive appeal or otherwise treated the appeal as though it were in appellate status such that failure to adjudicate the issue would unfairly prejudice the Veteran.

In addition to the issues listed above, the Board notes that a November 2017 Statement of the Case (SOC) denied the issues of entitlement to service connection for sleep apnea with CPAP and for tinnitus.  The Veteran submitted a timely substantive appeal as to those issues; however, in that substantive appeal he requested a hearing before a representative of the Board, which has yet to be scheduled.  As such, the claims are not ripe for adjudication and will not be addressed further herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that there appear to be missing relevant records as to the glaucoma claim.  During his September 2017 Board hearing the Veteran indicated that he had private treatment records from the Pacific Eye Institute in Victorville, California that he had not provided to VA.  The Board notes that the most recent record from that institution is dated in May 2015.  The Veteran was afforded a 90 day period by the VLJ to provide the records directly to the Board to prevent any delay from a remand to attempt to obtain the records, but the Veteran did not provide any additional records from this provider.  As such, the Board concludes that a remand is necessary to attempt to obtain these records.

In addition, the Board finds that additional medical opinions / examinations are necessary for each of the claimed disabilities.  

As to the claimed kidney disability, the Veteran contends that he has a kidney disability other than diabetic nephropathy that was caused or aggravated by a service-connected disability.  In that regard, treatment records document diagnoses that include a history of a left oncocytoma, status post nephrectomy; hypertensive chronic kidney disease; and diabetic nephropathy secondary to long-standing diabetes mellitus, type II.  The Veteran has been service connected for diabetes mellitus and diabetic nephropathy with hypertension.  There are multiple VA examinations of record that include implicit findings that the oncocytoma (benign kidney tumor) that resulted in the removal of the left kidney was not related to the Veteran's diabetes mellitus.  There is no medical opinion, however, addressing whether the Veteran's service-connected chronic kidney disease (i.e. the diabetic nephropathy with hypertension) caused or aggravated the oncocytoma, as contended by the Veteran and his representative.  As such, the Board concludes that a medical opinion is necessary to address that contention.

As to the Veteran's claimed glaucoma, the Veteran alleges that his current bilateral open angle glaucoma was caused or aggravated by his service-connected diabetes mellitus.  The Veteran was afforded a VA examination in August 2012 wherein the examiner noted findings of glaucoma in both eyes in March 2010, but that subsequent findings showed only "suspect" glaucoma.  As the Veteran "does not have a definitive diagnosis of glaucoma," the examiner concluded that the "glaucoma" (more accurately SUSPECT status of glaucoma) was less likely than not caused by or worsened by the service-connected diabetes mellitus.  

A November 2015 Disability Benefits Questionnaire (DBQ) is of record wherein the Veteran was noted to have a diagnosis of bilateral open angle glaucoma from 2014, based on prior testing and treatment.  The examiner concluded that diagnosed open angle glaucoma was "not related to Diabetes Mellitus" without any rationale.  A March 2018 DBQ also noted a diagnosis of bilateral open angle glaucoma, but attributed only the Veteran's cataracts to the service-connected diabetes mellitus, without explanation.

By contrast, in a February 2016 statement the Veteran's representative cited to Veterans Benefits Administration Training Letter 00-06 (July 17, 2000) (since rescinded due to incorporation into M21-1 as part of the "Live Manual" project).  The Training Letter noted that "Open-angle glaucoma is 1.4 to 2 times more common in the diabetic population.  The older a person is and the longer a person has had diabetes, the greater the risk of glaucoma."  The Training Letter also listed glaucoma as a common problem in diabetics.  

In light of the conflicting evidence, the Board concludes that another VA examination for the Veteran's glaucoma claim is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide authorization to obtain private treatment records from the Pacific Eye Institute in Victorville, California.  In the alternative, the Veteran should be informed that he could provide the treatment records to VA directly.

2.  After the above has been complete, schedule the Veteran for appropriate VA examination for his claimed glaucoma disability.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether the Veteran's diagnosed bilateral open angle glaucoma was caused OR permanently aggravated by a service-connected disability (specifically to include his diabetes mellitus, type II).

The examiner is asked to consider, and reconcile to the extent necessary, the findings of the November 2015 and March 2018 DBQs and Veterans Benefits Administration Training Letter 00-06 (July 17, 2000) (since rescinded due to incorporation into M21-1 as part of the "Live Manual" project) that noted "Open-angle glaucoma is 1.4 to 2 times more common in the diabetic population.  The older a person is and the longer a person has had diabetes, the greater the risk of glaucoma."  The Training Letter also listed glaucoma as a common problem in diabetics.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.  The examiner should provide a complete explanation for any opinion provided.

3.  Obtain a medical opinion from a qualified professional as to the Veteran's kidney disorder claim.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.


The electronic claims file must be made available to and reviewed.  The medical professional is asked to provide an opinion regarding whether it is as at least as likely as not (50 percent probability or more) that any current kidney disability other than diabetic nephropathy (specifically to include a history of a left oncocytoma, status post nephrectomy) is the result of in-service exposure to Agent Orange or other herbicides or was caused OR aggravated by a service-connected disability (specifically to include his diabetic nephropathy with hypertension).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.  The medical professional must provide a complete rationale for any opinion provided.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




